—Determination unanimously modified on the law and as modified confirmed without costs and matter remitted to respondent for further proceedings in accordance with the following Memorandum: In this CPLR article 78 proceeding, petitioner challenges respondent’s determination that it committed two violations of the Vehicle and Traffic Law and six violations of respondent’s regulations in the sale of a 1980 Chevrolet Citation. Respondent concedes that its determination against petitioner on Charges 9, 10 and 11 must be vacated. We conclude that respondent’s remaining determination is supported by substantial evidence. Because respondent’s determination on Charges 9, 10 and 11 is annulled, and because the record does not specify any relation between the violations and respondent’s determination to suspend petitioner’s license for 45 days, the penalty imposed is vacated and the matter is remitted to respondent for imposition of an appropriate penalty on the sustained charges (see, Matter of Ligreci v Honors, 171 AD2d 1058, Iv denied 78 NY2d 853). (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Gorski, J.) Present — Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.